UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2010 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT June 30, 2010 Congress Large Cap Growth Fund Semi-Annual Letter to Mutual Fund Shareholders For the six months January 1, 2010 to June 30, 2010 Performance Highlights: For the 6 month period from January 1, 2010 to June 30, 2010, the Fund’s Class R shares returned -10.04% compared with -7.65% for the Russell 1000 Growth® Index.The Fund’s Class I shares returned -12.08% compared with-12.72% for the Russell 1000 Growth® Index since the inception of the Class I shares on April 30, 2010 through June 30, 2010. Market Commentary: The stock market recovery that began in the second quarter of 2009 ceased abruptly in May and June of 2010.Macro economic concerns overwhelmed seemingly strong corporate earnings to cause the market contraction.Fears that Greece would default on its debt caused a flight to quality as investors bid up safer investments such as U.S. Treasury notes.A contagion mentality began to take hold as Ireland, Spain and Portugal all faced questions about their ability to pay their sovereign debt. Prior to the downturn in the second quarter, the stock market, as measured by the S&P 500® Index, had been up about 50% for the year ended March 31, 2010.The Euro fears mentioned above combined with Chinese efforts to curb inflation and domestic uncertainty partially caused by the Deepwater Horizon spill in the Gulf of Mexico contributed to the May – June sell-off.Bonds fared much better in the second quarter with the Barclays Intermediate Government Credit Index up 4.56% as of June 30, 2010. We believe market volatility is likely to continue in the face of economic uncertainty.Notable headwinds include the slow recovery in employment, the 3.25% annual contraction in consumer credit as of June 30, 2010 and regulatory burdens from the healthcare and financial industry overhauls.The market however, at about 14 times earnings, we feel is reasonably priced when compared to historical averages of 16 to 18 times earnings.Corporate profits remain strong and have been bolstered by strong free cash flow.Cash levels of non-financial S&P 500 companies stood at $1 trillion at March 31, 2010 up 26% year over year.Wage levels, a precursor to employment growth, improved throughout the second quarter as the average hourly earnings were up 2.3% in the second quarter GDP. Concerns have now risen that deflation is a more serious risk.We believe that the deflation concerns are overdone and that the industrial recovery has strong enough roots to bolster employment and the consumer in coming months. 1 Portfolio Commentary: Over the past six months we have increased the weightings of the consumer discretionary, staple and technology sectors while decreasing the materials, financials and telecom sectors.At 27% of the portfolio, technology was the largest sector.Apple at over 3% of the portfolio was the best performing stock in the portfolio.The industrial sector, the second largest in the portfolio, was a slight positive contributor to performance for the six month period.We added 3M and Fastenal to the portfolio which was offset by the sale of Emerson Electric.Consumer Staples was the best sector for the period largely reflecting the market correction in May and June.Dr. Pepper Snapple, purchased during the period was the single best contributor in the sector.The materials sector was the worst performing for the period due to our being overweight in the sector as well as the Monsanto and Freeport McMoran holdings.The two bio tech holdings, Celgene and Gilead were both down for the period.Concerns about the US healthcare overhaul as well as European growth weighed heavily on these two companies.Both reported strong earnings and cash flow but could not offset the negative market sentiment. In Closing: The Fund’s portfolio has grown from $5,686,211 on December 31, 2009 to $26,148,752 as of June 30, 2010.Thank you for your confidence and investment and we look forward to serving your investment needs. Sincerely, Daniel A. Lagan, CFA Alfred A. Lagan, CFA Gregg A. O’Keefe, CFA Important Disclosures Past performance is not a guarantee of future results. The opinions provided herein are those of Congress Asset Management and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible.The Fund may invest in foreign securities which may involve greater volatility and political, economic, and currency risks and differences in accounting methods. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.The Barclays Intermediate Government/Credit Bond Fund Index measures the performance of United States dollar-denominated U.S. Treasuries, government-related and investment-grade U.S. corporate securities that have a remaining maturity of greater than or equal to one year and less than 10 years.One cannot invest directly in an index. 2 Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income.Free cash flow is revenue less operating expenses including interest expenses and maintenance capital spending.It is the discretionary cash that a company has after all expenses and is available for purposes such as dividend payments, investing back into the business or share repurchases. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings, pleas refer to the Schedule of Investments in this report. Congress Large Cap Growth Fund is distributed by Quasar Distributors, LLC (8/10) 3 CONGRESS LARGE CAP GROWTH FUND SECTOR ALLOCATION at June 30, 2010 (Unaudited) Sector Allocation Percent of Net Assets Diversified Manufacturing 17.9% Computer & Electronic Products 12.9% Chemical Manufacturing 10.3% Retail Trade 9.4% Finance & Insurance 9.2% Mining, Oil & Gas Extraction 9.0% Food Manufacturing 8.0% Information 6.7% Professional, Scientific & Technical Services 5.3% Accommodation & Food Services 5.0% Transportation & Warehousing 2.8% Arts, Entertainment & Recreation 2.4% Cash* 1.1% Total 100.0% *Cash Equivalents and Other Assets in Excess of Liabilities EXPENSE EXAMPLE For the Six Months Ended June 30, 2010 (Unaudited) As a shareholder of the Congress Large Cap Growth Fund (the “Fund”), you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees; distribution and/or service fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/10 - 6/30/10). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently, a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 90 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder 4 CONGRESS LARGE CAP GROWTH FUND EXPENSE EXAMPLE For the Six Months Ended June 30, 2010 (Unaudited) (Continued) servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in the example, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 1/1/10 6/30/10 1/1/10 – 6/30/10 Class R Actual $ 900 $5.46* Class R Hypothetical (5% return before expenses) $5.81* Class I Actual1 $ 879 $1.18** Class I Hypothetical (5% return before expenses) $1.26** * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.16% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). ** Expenses are equal to the Fund’s annualized expense ratio for the April 30, 2010 through June 30, 2010 period of 0.75% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 61/365 (to reflect the since inception period). 1 Class I shares commenced operations on April 30, 2010. 5 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 98.9% Amusement & Entertainment- 2.4% Walt Disney Co. $ Beverage & Tobacco Products - 3.1% Dr Pepper Snapple Group, Inc. Building Material, Garden & Supplies Dealers - 4.5% Fastenal Co. Lowe’s Companies, Inc. Chemical Manufacturing - 10.3% Colgate-Palmolive Co. Gilead Sciences, Inc.* Hospira, Inc.* Praxair, Inc. Clothing Stores - 2.5% The TJX Companies, Inc. Computer & Electronic Products - 12.9% Apple, Inc.* EMC Corp.* Hewlett-Packard Co. International Business Machines Corp. QUALCOMM, Inc. Computer Systems Design - 2.8% Accenture Ltd. Credit Intermediation - 2.2% Visa, Inc. Data Processing & Hosting Services - 2.4% Juniper Networks, Inc.* Financial Investments & Commodity Contracts - 6.9% CME Group, Inc. IntercontinentalExchange, Inc.* T. Rowe Price Group, Inc. Food Manufacturing - 5.0% The J.M. Smucker Co. Kraft Foods, Inc. - Class A Food Services - 5.0% McDonald’s Corp. Starbucks Corp. General Manufacturing - 4.8% 3M Co. Johnson Controls, Inc. General Merchandise Stores - 2.4% Costco Wholesale Corp. Information Services - 2.2% Google, Inc.* Machinery - 7.8% Applied Materials, Inc. Deere & Co. ITT Corp. Medical Manufacturing - 2.6% Becton, Dickinson & Co. Mining - 1.9% Freeport-McMoRan Copper & Gold, Inc. Oil & Gas Extraction - 4.9% Devon Energy Corp. The accompanying notes are an integral part of these financial statements. 6 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited) (Continued) Shares Value Oil & Gas Extraction - 4.9% (Continued) Occidental Petroleum Corp. $ Oil & Gas Services - 2.2% Schlumberger Ltd. Publishing Industries - 2.1% Intuit, Inc.* Rail Transportation - 2.8% Canadian National Railway Co. Scientific Research & Development - 2.5% Celgene Corp.* Transportation Equipment - 2.7% United Technologies Corp. TOTAL COMMON STOCKS (Cost $28,408,313) SHORT-TERM INVESTMENT - 1.0% Money Market Fund - 1.0% AIM Short-Term Prime Portfolio - Institutional Class, 0.201% (a) TOTAL SHORT-TERM INVESTMENT (Cost $263,947) TOTAL INVESTMENTS IN SECURITIES - 99.9% (Cost $28,672,260) Other Assets in Excess of Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) 7-day yield as of June 30, 2010. The accompanying notes are an integral part of these financial statements. 7 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES at June 30, 2010 (Unaudited) ASSETS: Investments in securities, at value (Cost $28,672,260) (Note 2) $ Receivables: Dividends and interest Due from advisor, net Prepaid expenses Total assets LIABILITIES: Payables: Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS: Paid-in capital $ Accumulated net investment income Undistributed net realized loss on investments ) Net unrealized depreciation on investments ) Net assets $ Class R: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ Class I: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 8 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2010 (Unaudited) INVESTMENT INCOME Dividends (net of $588 foreign withholding tax) $ Interest Total investment income EXPENSES (NOTE 3) Investment advisory fees Administration fees Registration fees Fund accounting fees Transfer agent fees Audit fees Distribution fees Legal fees Custody fees Chief Compliance Officer fees Reports to shareholders Miscellaneous expenses Trustee fees Insurance expense Total expenses Less: fees waived ) Net expenses Net investment income REALIZED & UNREALIZED LOSS ON INVESTMENTS Net realized loss on investments ) Change in net unrealized depreciation on investments ) Net realized and unrealized loss on investments ) Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 9 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Period June 30, 2010 Ended (Unaudited) December 31, 2009* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments ) ) Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Class R (a)(b) Net increase in net assets derived from net change in outstanding shares - Class I (a) — Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Undistributed net investment income $ $ — The accompanying notes are an integral part of these financial statements. 10 CONGRESS LARGE CAP GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS (Continued) (a) Summary of capital share transactions is as follows: Six Months Ended June 30, 2010 Period Ended (Unaudited) December 31, 2009* Shares Value Shares Value Class R Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $422 and $9, respectively. Period Ended June 30, 2010 (Unaudited)** Shares Value Class I Shares sold $ Shares issued in reinvestment of distributions — — Shares redeemed — — Net increase $ * Fund and Class R shares commenced operations on March 31, 2009. ** Class I shares commenced operations on April 30, 2010. The accompanying notes are an integral part of these financial statements. 11 CONGRESS LARGE CAP GROWTH FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period CLASS R Six Months Ended June 30, 2010 Period Ended (Unaudited) December 31, 2009* Net asset value, beginning of period $ $ INCOME FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS: From net investment income — ) Paid-in capital from redemption fees (Note 2) —
